Citation Nr: 1726363	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  16-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for peripheral neuropathy, acute/subacute, bilateral lower extremities, to include as a result of herbicide exposure.  

3.  Entitlement to a compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active military service in the U.S. Air Force from July 1950 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in June 2017 the Veteran's representative submitted a statement that she and her firm would no longer be representing the Veteran in his VA disability claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a June 2017 statement, the Veteran withdrew from appellate consideration his claims on appeal to include entitlement to service connection for a right knee disability, service connection for peripheral neuropathy and entitlement to a compensable rating for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

2.  The criteria for withdrawal of the claim of entitlement to service connection for peripheral neuropathy, acute/subacute, bilateral lower extremities, to include as a result of herbicide exposure have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

3.  The criteria for withdrawal of the claim of entitlement to a compensable rating for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

In a June 2017 statement, the Veteran withdrew from appellate consideration the claims of entitlement to service connection for a right knee disability, service connection for peripheral neuropathy and entitlement a compensable rating for a bilateral hearing loss disability.  Specifically, it was stated that he "wished to withdraw all open appeals at VA at this time."  As such, the Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the Veteran's withdrawal of the appeal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of entitlement to service connection for a right knee disability, service connection for peripheral neuropathy and entitlement a compensable rating for a bilateral hearing loss disability are dismissed.




ORDER

The appeal is dismissed.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


